Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claims 1-7, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 1, line before last, “wherein the tine is oriented towards the lip plane“ is vague and indefinite for the reason that it is not clear it “the tine” is referring to the first tine or the second tine. Claims 2-7 and 10 are rejected due to its dependency from rejected claim 1.

Claim Rejections - 35 USC § 102
Claims 1, 2, 4-7, 10, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McCaffrey (US patent no. 5354025 ).  McCaffrey discloses an apparatus for holding a breast compression paddle (intended use, equivalent paddle is shelf 56), the apparatus comprising: a base (68 and see illustration below) defining at least one opening (117); a lip (78) connected to and extending substantially orthogonal from the base, wherein the lip defines a lip plane; a first arm (see illustration below) connected to and extending substantially orthogonal from the base and disposed substantially parallel to the lip; a first tine (74a) connected to and extending at an angle to the first arm, wherein the tine is oriented towards the lip plane, a second arm (see illustration below) connected to and extending substantially orthogonal from the base and disposed substantially parallel to the lip; and a second tine (74b) connected to and extending at an angle to the second arm, wherein the tine is oriented towards the lip plane.

    PNG
    media_image1.png
    752
    617
    media_image1.png
    Greyscale


	Regarding claim 2, the apparatus of claim 1, McCaffrey discloses wherein the opening comprises a plurality of openings (117 and 112, figure 3).  
Regarding claim 4, the apparatus of claim 1, McCaffrey discloses wherein the lip (78) extends a first distance (78, figure 3) from the base (68, figure 2) and the first arm and the second arm (see illustration above) extend a second distance (from 70 to 72, figure 3) from the base (68, figure 2) , wherein the second distance is greater than the first distance (figure 3).  
Regarding claim 5, the apparatus of claim 1, McCaffrey discloses wherein the lip (78) extends along an entire length of the base (see figure 2).  
Regarding claim 6, the apparatus of claim 1, McCaffrey discloses wherein the lip comprises a plurality of lips (78 and top horizontal edges of 122a, 122b, figures 5 and 6).    
Regarding claim 7, the apparatus of claim 1, McCaffrey discloses wherein the lip comprises a plurality of projections (78 and top horizontal edges of 122a, 122b, figures 5 and 6).    
Regarding claim 10, the apparatus of claim 1, McCaffrey discloses wherein the apparatus (52) comprises a unitary part (see column 3, lines 15-17).  
Regarding claim 11,  an apparatus for holding a breast compression paddle (intended use, McCaffrey shows paddle 56), the apparatus comprising: a vertical post (58 or illustration above) comprising a plurality of sides, wherein at least one side of the plurality of sides at least partially defines a slot (the aperture in dashline, figure 2, on a side post 58 is a side at least partially defines a slot) ; a bracket (52) comprising: a base (68); a lip (78) connected to and extending substantially orthogonal from the base to a first distance; an arm (see illustration above) connected to and extending from the base to a second distance greater than the first distance and disposed substantially parallel to the lip; and a tine (74a) connected to and extending at an angle to the arm; and a fastener (116) for releasably connecting the bracket to the post at the slot.  
Claims 11, 12, 14, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harvie, III (herein referred to as Harvie US patent no. 6776466 ).

    PNG
    media_image2.png
    552
    666
    media_image2.png
    Greyscale


  Harvie discloses an apparatus for holding a breast compression paddle (intended use, the shelf is an equivalent “paddle”), the apparatus comprising: a vertical post (15, figures 4-5) comprising a plurality of sides, wherein at least one side of the plurality of sides at least partially defines a slot (12, figure 4); a bracket (20, figure 4) comprising: a base (46, figure 4); a lip (see above illustration) connected to and extending substantially orthogonal from the base to a first distance (D1, illustration above); an arm (44) connected to and extending from the base to a second distance (D2, illustration above) greater than the first distance and disposed substantially parallel to the lip; and a tine (48, figure 4) connected to and extending at an angle to the arm; and a fastener (52, figure 4) for releasably connecting the bracket to the post at the slot.  
Regarding claim 12, the apparatus of claim 11, Harvie discloses wherein the base defines at least one opening (56, figure 6) for receiving the fastener (52), and wherein the fastener is a bolt (52).
Regarding claim 14, the apparatus of claim 11, Harvie discloses wherein the slot (12)  comprises a pair of parallel slots (26 and 28, figure 3).
Regarding claim 18, the apparatus of claim 11, Harvie discloses further comprising a base stand  (base of cabinet, figure 1) for supporting the post (15).

Claim Rejections - 35 USC § 103
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey (US patent no. 5354025 ) in view of Mitterbacher (US Patent no. 7665701).  McCaffrey discloses all the claimed features of applicant’s invention as discussed above except for wherein the opening comprises a plurality of openings; and wherein a first opening of the plurality of openings is defined on a first side of the lip plane, and wherein a second opening of the plurality of openings is defined on a second side of the lip plane.  Mitterbacher discloses an apparatus for holding a shelf, the apparatus comprising: a base (1, figure 9) defining a plurality of openings (21 and 22, figure 7); a lip (15, figures 7 and 9) connected to and extending substantially orthogonal from the base (1), wherein the lip defines a lip plane (15, figure 9); an arm (9, figure 9) connected to and extending substantially orthogonal from the base and disposed substantially parallel to the lip (figure 9); wherein a first opening (21, figure 7) of the plurality of openings is defined on a first side of the lip plane (15), and wherein a second opening (22) of the plurality of openings is defined on a second side of the lip plane (15).  It would have been obvious to one of ordinary skilled in the art to have modify the apparatus of McCaffrey such that a plurality of openings; and wherein a first opening of the plurality of openings is defined on a first side of the lip plane, and wherein a second opening of the plurality of openings is defined on a second side of the lip plane for securing the apparatus at top and bottom ends as taught to be desirable by Mitterbacher.
Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey (US patent no. 5354025 ) in view of Huang (US Publication no. 20060054752).McCaffrey discloses  an apparatus for holding a breast compression paddle (intended use, McCaffrey shows paddle 56), the apparatus comprising: a vertical post (58 or illustration above) comprising a plurality of sides, wherein at least one side of the plurality of sides at least partially defines a slot (the aperture in dashline, figure 2, on a side post 58 is a side at least partially defines a slot) ; a bracket (52) comprising: a base (68); a lip (78) connected to and extending substantially orthogonal from the base to a first distance; an arm (see illustration above) connected to and extending from the base to a second distance greater than the first distance and disposed substantially parallel to the lip; and a tine (74a) connected to and extending at an angle to the arm; and a fastener (116) for releasably connecting the bracket to the post at the slot.  
However, McCaffrey does not disclose wherein at least one side of the plurality of sides at least partially defines a slot for height adjustment purposes.
.   Huang discloses an apparatus comprising: a vertical post comprising a plurality of sides, wherein at least one side of the plurality of sides at least partially defines a slot; a bracket comprising: a base; a lip connected to and extending from the base; an arm connected to and extending from the base and disposed substantially parallel to the lip; and a tine connected to and extending at an angle to the arm; and a fastener for releasably connecting the bracket to the post at the slot (see illustrations below); wherein further comprising a nut (40 insert acts like a nut of pyramidal shape with threaded holes for fasteners 54) slidably disposed in the slot, and wherein the bolt (54) is releasably secured to the nut.

    PNG
    media_image3.png
    821
    779
    media_image3.png
    Greyscale


Regarding claim 12, in the McCaffrey and Huang combination above,  Huang discloses wherein the base defines at least one opening for receiving the fastener (see illustration below), and wherein the fastener is a bolt (54).  It would have been obvious to one of ordinary skilled in the art to have modify the screw fastener of McCaffrey such that it is a bolt as taught by Huang since screws and bolts are well-known mechanical equivalents.

 

    PNG
    media_image4.png
    781
    952
    media_image4.png
    Greyscale


Regarding claim 13, in the McCaffrey and Huang combination discussed above,  Huang teaches wherein further comprising a nut (40 insert acts like a nut of pyramidal shape with threaded holes for fasteners 54) slidably disposed in the slot, and wherein the bolt (54) is releasably secured to the nut.   It would have been obvious to one of ordinary skilled in the art to have modify apparatus of McCaffrey such that the post is a slotted post for receiving a nut that slidably disposed in the slot where a bolt releasable secured to the nut for vertical adjustment of the bracket as taught to be desirable by Huang.
Regarding claim 14, in the McCaffrey and Huang combination discussed above, Huang teaches wherein the slot comprises a pair of parallel slots (see illustration above).  
Regarding claim 15, in the McCaffrey and Huang combination discussed above, Huang teaches wherein the post comprises four sides (see the 4 quadrants in the above illustration) and wherein each of the four sides defines a pair of parallel slots (there’s at least a two parallel slots in each other divided quadrants illustrated above).  
Regarding 16, in the McCaffrey and Huang combination discussed above, Huang teaches wherein the bracket comprises a plurality of brackets (figure 3 shows two brackets).  It would have been obvious to one of ordinary skilled in the art to have provide McCaffrey with plurality of brackets to accommodate plurality of items as taught to be desirable Huang.
Regarding claim 17, in the McCaffrey and Huang combination discussed above, Huang teaches wherein one bracket of the plurality of brackets is secured to each side of the post (Huang discloses slots in all four quadrants above and is capable of having one bracket (51, figure 2) at each of the quadrants)   
Regarding claim 18, in the McCaffrey and Huang combination discussed above, Huang teaches further comprising a base stand (35) for supporting the post (30).  
Regarding claim 19, in the McCaffrey and Huang combination discussed above, Huang teaches further comprising a plurality of wheels (34) connected to the base stand for rolling the apparatus along a surface.  

Claim 20 is allowed.
Response to Arguments
Applicant’s arguments with respect to pending claims have been considered but are moot because the new ground of rejection are based on new combination of references and does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ferdinand et al (US patent no.  Re27186) discloses apparatus mounted on vertical posts via bolt (80). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        


Khc